FILED

UNITED sTArEs D!STRICT CoURr SEP t 6 2010

FC)R THE DISTRICT @F COLUMBIA clerk, u.s. nlstrict a Bankrupwy

Courts for the District of Columbia

)

Monica Stitt, )
Plaintiff, j

v. § Civil Action No.  

Ida Lee Prioleau, j
Defendant. j

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a resident of Gaithersburg, Maryland, sues a District of Columbia resident for
custody and guardianship of her son. The complaint neither presents a federal question nor
provides a basis for diversity jurisdiction because there is no amount in controversy. Plaintiff
apparently has been heard by the Superior Court of the District of Columbia but is dissatisfied

with the outcome of proceedings there. See Compl. W 5, lO- l7. Her recourse lies, if at all, in

the District of Columbia Court of Appeals. A separate Order of dismissal accompanies this

Memorandum Opinion.

/ United states District Judge
Date: September , 2010